Citation Nr: 1526443	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to April 4, 2014, and a rating higher than 70 percent since.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2008 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 50 percent evaluation then in effect for the Veteran's PTSD.  A since issued June 2014 rating decision of the Houston, Texas, RO granted a higher 70 percent evaluation for the PTSD, but only retroactively effective from April 4, 2014.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Therefore, since the Veteran did not receive the highest possible rating, his pending appeal was not abrogated, however, the issue now is whether he was entitled to a rating higher than 50 percent for his PTSD prior to April 4, 2014, and whether he has been entitled to a rating higher than 70 percent since.


FINDINGS OF FACT

1.  Prior to April 4, 2014, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

2.  Since April 4, 2014, his PTSD has resulted in deficiencies in most areas, but not total occupational and social impairment.



CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent for the PTSD prior to April 4, 2014, or for a rating higher than 70 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To this end, by way of correspondence dated in September 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, including apprising him of the information and evidence that he was responsible for providing, of the information and evidence VA would attempt to obtain for him, and how VA assigns disability ratings and effective dates of awards.  In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

The Board realizes that, while the letter mentioned was sent to the Veteran's address of record, it was returned as undeliverable.  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  But this presumption is rebuttable, as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable) and if there is another address on file at which the appellant perhaps could be located.

This notwithstanding, the Veteran's arguments - including during his March 2015 videoconference hearing before the Board - as to why he is entitled to a higher rating for his PTSD demonstrate his actual knowledge of the requirements for substantiating his claim for an increased rating for this service-connected disability.  He has described his current symptoms and their effect on his daily activities, including specifically in terms of his social and occupational functioning.  Moreover, during his hearing he indicated the real reason he is requesting a higher rating for this disability is because he needs this additional level of compensation to allow for provision of a watch care provider, since his back and neck are "messed up".  Aside from that, he further explained, he has diabetes mellitus and associated peripheral neuropathy.  So the underlying basis of his request for a higher rating for his PTSD is not so much because of the fact that it is actually worse than presently rated, rather, because he needs the higher rating for this disability to obtain other derivative benefits in the way of the watch care provider needed for other, unrelated, conditions.  The Board consequently is satisfied he has actual knowledge of the type of information and evidence needed to substantiate his increased-rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).

Further concerning the videoconference hearing before the Board, according to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding Veterans Law Judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the duties of the Veterans Law Judge under § 3.103(c)(2) are twofold.  First, the Veterans Law Judge must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the Veterans Law Judge must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id, at 496-97.

Here, the determinative issue is whether the Veteran is entitled to a higher rating for his PTSD.  During the hearing, there was no confusion that he needed to present evidence showing his PTSD consequently had increased in severity to warrant granting additional compensation for this service-connected disability.  In the questioning and responses, he and his representative demonstrated their understanding of this.  Thus, the Board finds that the duty to inform the Veteran of the outstanding issue relevant and material to the claim and to suggest the submission of evidence when it is missing or overlooked has been satisfied.

The Veteran has not alleged that there were any deficiencies in that hearing related to the duties of the presiding Veterans Law Judge under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability (the claim in that case, instead, concerned entitlement to service connection rather than an increase in a rating for an already established service-connected disability), the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  Here, given the development of the Veteran's claim that has occurred, the Board finds that any deficiency in the hearing or the fact that VCAA notice was not received ultimately is not prejudicial.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof); see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in pertinent part, that any defect was cured by actual knowledge on the part of the claimant, or that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim); and 38 U.S.C.A. § 7261(b)(2) (West 2014) (When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies).  There being no such outcome determinative error, this appeal, therefore, is ready to be considered on its merits.

The Veteran's VA medical records have been associated with the file and he has been afforded VA compensation examinations assessing and reassessing the severity of his PTSD, which is the determinative issue.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist has been met.


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran had a VA  psychiatric examination in November 2007.  He reported recurrent and intrusive nightmares and flashbacks of life-threatening situations he had experienced in Vietnam, as well as anxiety and depression.  It was noted he had been single since 1988, and that his daughter visited him relatively frequently.  On mental status evaluation, he was adequately groomed and dressed.  He was alert and fully oriented to person, place, time and situation.  He was logical, coherent and relevant.  His affect was somewhat constricted, but appropriate to mood and the content and context of the interview.  His overall mood ranged from mild to moderate depression.  There was no evidence of hallucinations, delusions, or suicidal or homicidal ideation.  He had difficulty with recent memory, but immediate and remote memory functions were essentially intact.  His insight and judgment seemed intact, but were significantly impaired when he was drinking and using cannabis.  The Veteran was able to maintain personal hygiene, and exhibited no inappropriate, ritualistic or obsessive behaviors.  His sleep difficulties consisted of difficulty initiating and maintaining sleep, primarily because of his nightmares.  The diagnoses were PTSD, with depressive features, alcohol dependence, in sustained full remission, and cannabis abuse, in sustained full remission.  The Global Assessment of Functioning (GAF) score attributable to PTSD was 35.  The examiner stated that, while the Veteran claimed total abstinence for both alcohol and cannabis, he should still be considered to have both an alcohol and drug related disability.  He also commented that, while the Veteran was capable of performing the activities of daily living, he had been unable to establish and maintain effective work and social relationships for years.  

VA outpatient treatment records show the Veteran was seen in June 2008 for an evaluation/treatment of depressed mood.  A mental status evaluation showed no suicidal or homicidal ideation, delusions or psychosis.  He was oriented times three.  In June 2009, he stated he wanted to restart Zoloft because he was feeling more depressed.  It was indicated he had few friends.  It was noted his mood was depressed and his sleep was poor with nightmares.  His energy level was low and he was irritable.  There was no suicidal or homicidal ideation or indication of hallucinations.  He demonstrated the capacity for self-care.  

Private medical records show the Veteran was seen in April 2010 and a depression/mood disorder screen was positive.  The pertinent assessments were major depression/PTSD.  The examiner noted he discussed with the Veteran that psychiatric help might be beneficial.  On systems review in July 2010, there was no evidence of depression, anxiety, mood swings or insomnia.  

In November 2010, VA records show the Veteran was seen in the psychiatric emergency department secondary to reports of homicidal ideation with increased agitation and anxiety.  It was noted he had been non-compliant with his psychotropic medication for a couple of months while drinking alcohol and taking Vicodin.  He reported minimal sleep for three days due to pain, restlessness and nightmares.  He denied thoughts of self-directed harm, suicidality or homicidality at the time of the assessment, but said he had made one suicide attempt after his wife left him.  He had a history of physical violence and aggression, but no plans to act on these impulses.  Then recent stressors included a move to a new apartment after nine years in the same residence, difficulties sleeping and increased physical pain.  A mental status evaluation revealed he was neatly groomed.  He was cooperative, but restless and fidgety at the start of contact.  His mood was cantankerously pleasant, agitated but controlled and slightly anxious.  His affect was broad range and congruent to mood.  He was briefly tearful at times, and appropriate to content.  His speech was clear and coherent, somewhat rapid, but unpressured and often profane.  He was alert and oriented times four.  He focused well and answered all questions accordingly.  Thought process was lucid and intact.  

Thought content was organized, but racy, and future and goal-oriented.  He reported recurrent experiences with audio and visual hallucinations (none at that time), with no evidence of delusions or suicidal or homicidal ideation.  His judgment was fair and insight was good.  The diagnosis was PTSD, and the examiner assigned a GAF score of 51.  It was noted the Veteran appeared anxious, irritable and agitated at the start of the evaluation, but he appeared calmer and verbalized feeling more relaxed and less agitated as the assessment progressed.  His increased agitation and "feeling tense" were possibly influenced and/or exacerbated by his reports of not sleeping well, drinking alcohol and taking Vicodin.  He did not appear to have any signs of internal preoccupation or as if were responding to internal stimuli given his reports of frequently experiencing auditory and visual "images."  

VA outpatient treatment records show the Veteran was seen in December 2010 and stated he felt safe in his new apartment.  He no longer felt agitated.  The noise was reduced which had reduced his flashbacks and anger.  He also attributed his mood improvement to improved sleep with medication.  He minimized his PTSD symptoms, but admitted to having nightmares every other night, and flashbacks/intrusive memories every day.  He said he generally avoided people.  On mental status evaluation, his mood was euthymic with appropriate affect.  He was alert and oriented times three.  His thought content was clear, logical and goal-directed.  There were no audio and visual hallucinations, delusions, ideas of reference or suicidal or homicidal ideation.  The assessments were PTSD, not otherwise specified, and depression, not otherwise specified.  The examiner indicated the Veteran had significant improvement in irritability and sleep with medication.  In December 2011, the Veteran reported he was on medication and was not depressed.  It was noted in December 2013 that he lived alone.  On mental status evaluation, he was alert and oriented times four.  He was dressed appropriately and appeared well-groomed.  He did not display any disturbance of attention.  His mood was euthymic and affect was congruent.  He denied suicidal or homicidal ideation.  His thought processes were logical, coherent and goal-directed.  His insight and judgment were seemingly good.  


A VA psychiatric examination was done on April 4, 2014.  The Veteran described visual experiences he called "dreams but your (sic) awake" and seeing people.  These were typically related to combat experiences in Vietnam.  He also reported he was not able to sleep if he did not drink.  He stated he had been living at his current residence for about five of six months and had moved a lot trying to find a quiet place where not too many people were around.  He indicated he had a couple of friends and his daughter who lived in another state.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, memory impairment, impaired judgment, disturbance of thought and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control and intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene.  The examiner indicated the Veteran was dressed in appropriate attire and reflected adequate hygiene.  He interacted in an open, friendly and engaging manner.  His eye contact was good.  His speech was clear and at an increased rate.  His thoughts were logical and 
goal-directed, and devoid of evidence of a formal thought disorder or audio or visual hallucinations.  He did describe some visual experiences, but upon further exploration, these most likely were intrusive memories or flashbacks experiences from Vietnam.  His mood was variable, but euthymic lately.  His affect was appropriate.  Insight and judgment were fair.  The diagnoses were PTSD and alcohol use disorder.  It was noted he had occupational and social impairment with reduced reliability and productivity.  

As already alluded to, a June 2014 rating decision granted a higher 70 percent evaluation for the PTSD retroactively effective as of April 4, 2014, so back to the date of that VA psychiatric examination.  The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  Thus, the two determinative issues regarding the effective date for increased compensation are:  (1) the date of the claim and (2) the date of entitlement to an increase.

It follows that three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Harper v. Brown, 10 Vet App 125, 126 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a 
one-year grace period for filing a claim following an increase in the severity of a service-connected disability)..

Here, although he earlier had filed a claim, the RO concluded the Veteran first met the requirements for the higher 70 percent rating as of the date of his VA psychiatric examination - namely, on April 4, 2014.  Moreover, the RO concluded an even higher rating was not warranted even since that date.  The RO therefore has "staged" his rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008) (allowing for assignment of different ratings at different times commensurate with the different levels of severity of a disability).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (stating that, in assessing this level of disability over time, the relevant temporal focus is from one year immediately preceding the filing of the increased-rating claim).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A 100 percent evaluation is warranted for PTSD when there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  That said, although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  
Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In other words, simply because the Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his condition rises to the 70-percent level in severity.  Indeed, the 30-percent, 
50-percent, and 70-percent criteria each contemplate some form or degree of mood impairment.  The Board therefore, instead, must look to the frequency, severity, and duration of the impairment to determine the appropriate rating, not just the mere fact that the Veteran admittedly has it.  Id.

The initial question is whether a rating higher than 50 percent is warranted prior to April 4, 2014.  During this earlier timeframe, the Veteran's PTSD was primarily manifested by depression and sleep disturbance.  The November 2007 VA psychiatric examination indicated he had no suicidal or homicidal ideation, delusions or hallucinations.  There was no indication his appearance or hygiene was neglected.  While the examiner assigned a GAF score of 35, which, according to the Diagnostic and Statistical Manual of Mental Disorders (DSM), is indicative of some impairment in reality testing or communication OR major impairment in several areas, such as work or school, family relations,, judgment, thinking, or mood, the actually clinical findings do not support a rating higher than 50 percent - at least during this initial period under review.  

The GAF score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  DSM 32 (4th ed. 1994).  See Carpenter v. Brown , 8 Vet. App. 240, 243 (1995).  A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).


The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Effective August 4, 2014 (so after this initial period at issue ending, instead, on April 4, 2014), VA promulgated an interim final rule regarding the use of the newer version of this Manual (DSM V) concerning all applications for benefits relating to mental disorders.  70 Fed. Reg. 45 ,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  Id., at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the [AOJ] on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the [Board] or are pending before the [Court], or the United States Court of Appeals for the Federal Circuit.

Id.  (emphasis added).

Similarly, the outpatient treatment records show findings that are generally consistent with the 50 percent rating (rather than a higher 70 or 100 percent rating).  When the Veteran initially was seen in the psychiatric emergency department in November 2010, he had been expressing homicidal ideation and apparently had experienced audio and visual hallucinations as well.  But by the time he was evaluated, he was not exhibiting any such symptoms, and he did not have suicidal ideation.  In fact, he was found to be neatly groomed and fully oriented.  It is significant to point out that his symptoms were apparently precipitated by his failure to comply with his medication regimen and his consumption of alcohol in combination with other medication (Vicodin).  Once he complied with his medication regimen, his mental symptoms for the most part resolved.  The remainder of the outpatient treatment records suggests he was well groomed and had no audio or visual hallucinations or suicidal or homicidal ideation.  

In sum, the clinical findings prior to April 4, 2014 show the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity. 

The RO assigned a greater 70 percent evaluation for the PTSD effective April 4, 2014.  This as mentioned was based on the results of the VA psychiatric examination performed on that date.  That examination, however, did not establish the Veteran was unable to maintain minimal personal hygiene.  In fact, he was noted to be dressed appropriately and his hygiene was characterized as adequate.  No thought disorder was present, and he did not demonstrate persistent delusions or hallucinations.  In short, there was not the total occupational and social impairment contemplated by the highest possible rating of 100 percent, even accepting there was the level of impairment commensurate with a 70 percent rating rather than continuing with the 50 percent rating.

The Veteran is competent to report symptoms he experiences, to include sleep impairment, depression, and occasional visual hallucinations, and the Board finds him to be credible.  However, his reports do not satisfy the schedular criteria for a rating in excess of 50 percent for his PTSD prior to April 4, 2014, or a rating exceeding 70 percent from that date onwards since the clinical findings do not support such conclusions and they, too, must be considered in assessing the overall severity of his disability.  The preponderance of the evidence is against the claim for a higher rating for the PTSD either prior to or since April 4, 2014.


The Board additionally has considered whether referral of this claim for consideration of an extra-schedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's psychiatric disability are encompassed by the schedular criteria for the ratings now assigned.  He has not alleged any functional impairment that is not encompassed by these criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the Veteran's PTSD impacts on employability, meaning above and beyond what is contemplated by the ratings assigned for this service-connected disability.  38 C.F.R. §§ 4.1, 4.15.  There is no indication he is rendered incapable of substantially gainful employment and, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.  This is especially true when, as here, the Veteran has ratings in the higher end of the rating spectrum.


ORDER

A rating higher than 50 percent for the PTSD prior to April 4, 2014, and higher than 70 percent since, are denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


